DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method, comprising:
providing a device structure including a well formed in an epitaxial layer, and a source layer formed atop the well;
forming a set of trenches through the well and the epitaxial layer;
implanting the device structure to form a gate shield layer at a bottom of each of the set of trenches; and
forming a gate spacer layer over the device structure including directly atop the source layer and within the set of trenches, wherein the gate spacer layer is further formed directly atop a body contact in the well.

Claim 11 recites a method of forming a MOSFET device, comprising:
providing a device structure including an epitaxial layer atop a substrate, wherein a well is formed in the epitaxial layer;
providing a source layer atop the well;
forming a set of trenches through the source layer, the well, and the epitaxial layer;
implanting the device structure to form a gate shield layer at a bottom of each of the set of trenches;
forming a gate spacer layer directly atop the source layer and the gate shield layer, wherein the gate spacer layer is further formed directly atop a body contact in the well;
forming a first gate material and a second gate material over the gate shield layer at the bottom of each of the set of trenches, wherein the first gate material and the second gate material are separated by a gate isolation layer.

Previous rejections were in view of US PG Pub 2018/0277637 (“Meiser”), US PG Pub 2018/0212027 (“Cai”) and US PG Pub 2019/0348510 (“Yilmaz”). Together, the references disclose various methods for forming a device structure having buried gate electrodes and gate shielding regions. However, the references do not disclose, or suggest, forming the gate spacer layer directly atop a body contact region for the well. The references form the gate spacer layer prior to forming a body contact region and it is not apparent that the body contact regions should be formed first. 
A search of other, relevant references does not show Applicant’s method to be anticipated or obvious. Claims 2-10 and 12-16 depend on Claims 1 and 11, respectively, and are allowable for at least the reasons above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818